DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  Line 3, the phrase “the edge detector” should be replaced with --the second edge detector--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6-8, the wording of claim 6 that positively recites “a second edge detector” is confusing because the specification and drawings don’t’ appear to show both “a detection system” of independent claim 1 and “second edge detector” of claims 6-8 that both perform the function of detecting a position of a lateral edge of the sheet in the lateral direction.  As best understood, the second edge detector of claims 6-8 and the detection system of claim 1 are both referring to the same part (linear detector 28).  Correction is required as one detector, not two, is used to detect a position of a lateral edge of the sheet as supported by the disclosure.  
Allowable Subject Matter
Claims 1-5 and 9 are allowed.
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1 and 9 are allowable because the best prior references of record (Wenthe, Jr. US 5,169,140, Delfosse US 5,732,943, Kawasaki et al. US 2010/0061783 and Lofthus US 4,971,304) failed to teach or suggest use of a second pinch roller set and the control system as claimed in combination with the other claimed elements.  Specifically, no reference was found to teach or suggest 
“when the sheet has left the first pinch roller set and while the reference point travels along a path segment that is symmetric with respect to the second pinch roller set , rotating, by controlling the speeds of the pinch rollers of the second pinch roller set, the sheet by a second rotation angle for aligning a leading edge of the sheet in the lateral direction z.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/           Primary Examiner, Art Unit 3653